                 Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 1 of 6




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DAMONT H.,
 8
                                Plaintiff,                   CASE NO. C20-5335-BAT
 9
            v.                                               ORDER AFFIRMING THE
10                                                           COMMISSIONER’S DECISION
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff seeks review of the denial of his applications for Supplemental Security Income

14   and Disability Insurance Benefits. He contends the ALJ misevaluated the opinions of Brian

15   Lear, M.D., and Herbert Yelverton, Ph.D. Dkt. 19 at 1. For the reasons below, the Court

16   AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.

17                                            BACKGROUND

18          Plaintiff is currently 47 years old, has two years of college education, and previously

19   worked as an auto mechanic, construction roofer, and contractor. Tr. 97, 373. At the time of the

20   administrative hearing, Plaintiff worked part-time and described other work he attempted in

21   2018, but that did not rise to the level of substantial gainful activity. Tr. 91, 189-91.

22          In February 2017, Plaintiff applied for benefits, alleging disability as of January 31, 2014.

23   Tr. 350-61. His applications were denied initially and on reconsideration. Tr. 275-83, 287-93.




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 1
                 Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 2 of 6




 1   The ALJ conducted a hearing on October 23, 2018 (Tr. 183-214), and subsequently issued a

 2   decision finding Plaintiff not disabled. Tr. 88-99. The Appeals Council denied Plaintiff’s

 3   request for review making the ALJ’s decision the Commissioner’s final decision. Tr. 1-7.

 4                                         THE ALJ’S DECISION

 5            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 6            Step one: Plaintiff had not engaged in substantial gainful activity since his alleged onset
              date.
 7
              Step two: Plaintiff had the following severe impairments: degenerative disc disease of
 8            the lumbar spine, arthritis, anxiety, depression, and history of alcohol abuse.

 9            Step three: These impairments did not meet or equal the requirements of a listed
              impairment. 2
10
              Residual Functional Capacity [“RFC”]: Plaintiff can perform light work with
11            additional limitations: he can lift/carry/push/pull up to 20 pounds occasionally and 10
              pounds frequently. He can stand and/or walk for six hours in an eight-hour workday, and
12            sit for six hours in an eight-hour workday. He can occasionally climb ramps and stairs,
              but never ladders, ropes, or scaffolds, and must avoid unprotected heights and hazardous
13            machinery. He can understand, remember, and carry out simple tasks and job
              instructions, and can have occasional interaction with supervisors and co-workers, but no
14            contact with the general public.

15            Step four: Plaintiff cannot perform his past work.

16            Step five: As there are jobs that exist in significant numbers in the national economy that
              Plaintiff can perform, he is not disabled.
17
     Tr. 88-99.
18
                                                DISCUSSION
19
              Plaintiff contends the ALJ misevaluated the opinions of Brian Lear, M.D., and Herbert
20
     Yelverton, Ph.D. Turning first to Dr. Lear, the doctor performed a 2018 disability evaluation
21
     addressing Plaintiff’s physical conditions and limitations. Tr. 787-90. Dr. Lear indicated many
22

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 2
               Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 3 of 6




 1   significant limitations, such as a restriction to standing/walking two hours per day, sitting two

 2   hours per workday, and a requirement Plaintiff use a cane for walking more than one block. Id.

 3          The ALJ gave Dr. Lear's opinion little weight, noting the doctor wrote the opinion

 4   without any treatment relationship and his conclusions are contradicted by the doctor's

 5   examination findings, wherein Dr. Lear indicated Plaintiff’s “relatively good functional status”

 6   did not justify starting opioid therapy. Tr. 97 (quoting Tr. 839). The ALJ also found Dr. Lear’s

 7   opinion was “not well supported by the remaining objective evidence in the file, including the

 8   diagnostic studies.” Tr. 97.

 9          Plaintiff does not dispute Dr. Lear had no treating relationship with Plaintiff (Dkt. 19 at

10   4) but argues the ALJ erred in failing to specify which evidence was inconsistent with Dr. Lear’s

11   conclusions and the objective medical evidence indicating normal findings is not necessarily

12   inconsistent with disabling pain. Dkt. 19 at 4-11.

13          The Court disagrees with Plaintiff. First, it was not unreasonable for the ALJ to find Dr.

14   Lear's observation Plaintiff has relatively good functional status and does not need opioids is

15   inconsistent with the limitations the doctor assessed. Additionally, the limitations Dr. Lear

16   assessed do not square with the medical record, which generally shows normal gait with no

17   problems walking (other than in connection with an ankle injury that was expected to resolve

18   (Tr. 1106)) and limited treatment for pain. Dr. Lear himself observed Plaintiff to have a normal

19   gait (Tr. 1194) at the appointment during which he rendered his opinion, which is inconsistent

20   with the walking restrictions he indicated. Plaintiff thus fails to show the ALJ erred in finding

21   Dr. Lear’s opinion is inconsistent with the record. See Tommasetti v. Astrue, 533 F.3d 1035,

22   1041 (9th Cir. 2008) (not improper to reject an opinion presenting inconsistencies between the

23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 3
                Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 4 of 6




 1   opinion and the medical record). The Court therefore affirms the ALJ’s assessment of Dr. Lear’s

 2   opinion.

 3          Plaintiff also challenges the ALJ’s assessment of the August 2017 opinion of consultative

 4   examiner Dr. Yelverton, arguing the ALJ purported to credit the opinion but did not fully

 5   account for all limitations the doctor assessed. Dr. Yelverton concluded, in relevant part:

 6          [C]urrently [Plaintiff] is experiencing considerable anger which is a serious
            impediment to his thriving in a work environment. With psychotherapy and
 7          medication he may be able to return to his previous functioning.

 8          ...

 9          The claimant has limited ability to reason effectively and his judgment is poor at
            times. He is able to do some meaningful work as he is helping his dying his father
10          and does household chores for him. He is rather concrete in his interpretation and
            currently has limited social interaction. He has difficulty with adapting to
11          environments where he is not in charge and would need considerable help in
            being able to function in a work environment as an employee. At the same time,
12          he has not been successful operating his own business.

13   Tr. 687. The ALJ gave “some weight” to Dr. Yelverton’s conclusions, noting they were “broad

14   and can accommodate a range of limitations,” but are “also compatible with the [RFC]

15   assessment above, and to that extent, with the preponderance of the evidence in the available

16   treatment notes.” Tr. 97.

17          Plaintiff contends Dr. Yelverton’s conclusions suggest limitations that are not compatible

18   with the ALJ’s RFC assessment. Plaintiff argues the “considerable anger” problem that Dr.

19   Yelverton mentioned would leave Plaintiff unable to interact socially to the degree contemplated

20   in the RFC assessment, and the RFC assessment does not provide for the “considerable help” Dr.

21   Yelverton indicated Plaintiff would require in adapting to working as an employee. See Tr. 687.

22          Plaintiff's argument poses an alternative interpretation of Dr. Yelverton's opinions. The

23   ALJ gave some weight to the State Agency Psychological consultants who opined Plaintiff was




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 4
               Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 5 of 6




 1   limited to simple and routine tasks and can have limited contact with co-workers and the general

 2   public. The ALJ found these limitations were consistent with Plaintiff's "anger issues, the history

 3   of alcohol abuse and the claimant's more recent efforts to seek specialized psychiatric

 4   management of his symptoms." Tr. 97. The ALJ recognized Dr. Yelverton also opined Plaintiff

 5   has anger issues and further indicated Plaintiff would need considerable help to function in the

 6   work environment. The ALJ concluded Dr. Yelverton's opinion was consistent with the opinions

 7   of the State Agency consultants and thus similarly limited Plaintiff to simple and routine tasks

 8   with limited contact with co-workers and the general public, as set forth in the RFC

 9   determination.

10          The Court is thus confronted with the degree of difference between the ALJ's

11   interpretation of Dr. Yelverton's opinion and Plaintiff's interpretation about the impact of anger

12   and need for help. The Court cannot reweigh the evidence and cannot say the ALJ's

13   interpretation of Dr. Yelverton's opinion is unreasonable. There is no clear evidence that would

14   tip Dr. Yelverton's opinion towards Plaintiff's interpretation, making acceptance of the ALJ's

15   interpretation untenable. Thus, although Plaintiff has raised a reasonable argument, the Court is

16   required to affirm the ALJ's determination. Accordingly, the Court affirms the ALJ’s assessment

17   of Dr. Yelverton’s opinion.

18                                            CONCLUSION

19          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

20   DISMISSED with prejudice.

21          DATED this 12th day of January 2021.

22

23                                                                A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 5
            Case 3:20-cv-05335-BAT Document 22 Filed 01/12/21 Page 6 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 6
